DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 7/17/2020 are acknowledged.  No claims are amended; claims 1-24 are canceled; claims 25-44 are pending; claims 26, 28, 39, 41-44 are withdrawn; claims 25, 27, 29-38 and 40 will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27, 29-33, 35-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vulic et al., WO2014/121298 (cite N, PTO-892, 4/19/2019; herein “Vulic”) in view of NPL document “Baby Feeding Timeline” from Enfamil US (cite U, PTO-892; herein “Baby Feeding Timeline”).
Vulic teaches treating asthma in a subject (Table 3, Table 4) by administering bacterial compositions to the subject (Abst.; [0147]) wherein the compositions can comprise Faecalibacterium prausnitzii and Lachnospira pectinoschiza [085].  Vulic teaches infant formula made with their bacterial compositions [0213], but doesn’t explicitly state administering the compositions to human infants under 1 year of age; however, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the compositions to human infants under 1 year of age to treat asthma because “Baby Feeding Timeline” from Enfamil US teaches that infant formula is for human infants under 1 year of age.
Specifically, “Baby Feeding Timeline” teaches that infant formula is suitable for feeding newborns from birth to 3 months (pp. 2-3 of pdf), infants at 4-6 months and 6-9 months (pp. 3-4 of pdf) and toddlers from 9-12 months (p. 4) but not for toddlers after 12 months (pp. 4-5), showing that infant formula is for human infants from 0-12 months after birth.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to administer the compositions made obvious by Vulic comprising Faecalibacterium prausnitzii and Lachnospira pectinoschiza to human infants under 1 year of age to treat asthma because Vulic makes obvious the administration of bacterial 
Regarding claim 29, Vulic teaches that the subject has undergone antibiotic therapy [0153]; therefore, claim 29 is prima facie obvious.
Regarding claims 27, 36-38 and 40, Vulic teaches that the therapeutic compositions may be prepared from two or more bacterial strains listed in Table 1 [095], which include Faecalibacterium prausnitzii (Table 1, p. 157), Lachnospira multipara FR733699 (Table 1, p. 158) and Rothia aeria (Table 1, p. 162).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Vulic in view of “Baby Feeding Timeline” wherein the bacterial composition comprises Faecalibacterium prausnitzii, Lachnospira multipara FR733699 and Rothia aeria; therefore, claims 27, 36-38 and 40 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 7/17/2020 have been fully considered but they are not persuasive.  Regarding the rejection of claims 25, 27, 29-33, 35-38 and 40 under 35 U.S.C. 103 over Vulic in view of “Baby Feeding Timeline”, Applicants argue (Remarks, pp. 6-9) that the claimed method is non-obvious over the disclosure of Vulic.  This is unpersuasive because Vulic teaches administering effective amounts of a composition to a subject for treating conditions in the subject (Abst.; [0147]) wherein the condition can be asthma (Table 3, Table 4) and wherein the composition can .
Applicants allege that “one of ordinary skill in the art would not have perceived a reasonable expectation of success that the claimed bacteria would be useful for treating the specific indications in the recited subjects” and that “one of ordinary skill in the art would not have recognized that the teachings of Vulic were predictable or would lead to the claimed invention”, in other words, Applicants are arguing that the prior art is not enabled; however, Applicants have provided no evidence to support their allegation; hence, it is unpersuasive.
Applicants allege that Vulic teaches away from compositions with Faecalibacterium prausnitzii at [098].  This is unpersuasive because [098] teaches a specific embodiment which does not comprise Faecalibacterium prausnitzii.  Vulic clearly teaches compositions comprising Faecalibacterium prausnitzii and Lachnospira pectinoschiza at [085] and compositions which can comprise Faecalibacterium prausnitzii, Lachnospira multipara FR733699 and Rothia aeria [095]; hence, the allegation that Vulic teaches against the compositions in the claimed method is unpersuasive.
The rejection is maintained.

Claims 25, 27, 29-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Vulic et al., WO2014/121298 (cite N, PTO-892, 4/19/2019; herein “Vulic”) in view of Sarrabayrouse et al., WO2015/004270 (cite O, PTO-892, 4/19/2019; herein “Sarrabayrouse”) and NPL document “Baby Feeding Timeline” from Enfamil US (cite U, PTO-892; herein “Baby Feeding Timeline”).
The discussion of Vulic and “Baby Feeding Timeline” in relation to claims 25, 27, 29-33, 35-38 and 40 set forth in the rejection above is incorporated herein.
Vulic teaches that the bacterial composition in their method of treating asthma can comprise Faecalibacterium prausnitzii, but doesn’t specifically teach that the substrain of Faecalibacterium prausnitzii is Faecalibacterium prausnitzii A2-165.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to use the strain Faecalibacterium prausnitzii A2-165 as the Faecalibacterium prausnitzii in Vulic’s compositions based on the teachings of Sarrabayrouse.
Sarrabayrouse teaches that the composition of a subject’s gut microbiota can play a major role in shaping the subjects immune responses (pp. 1-2, “Background of the invention”) wherein levels of Faecalibacterium prausnitzii are pathogenically reduced in inflammatory disease such as inflammatory bowel disease (IBD) (Id.).  Sarrabayrouse teaches administering therapeutic compositions of an isolated Faecalibacterium prausnitzii strain to treat the subject with an inflammatory condition (p. 20, ll. 8-15) wherein the strain can be Faecalibacterium prausnitzii A2-165 (p. 33, ll. 11-20).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the Faecalibacterium prausnitzii strain in Vulic’s bacterial compositions comprising Faecalibacterium prausnitzii to be the strain Faecalibacterium prausnitzii A2-Faecalibacterium prausnitzii A2-165 to treat the gut dysbiosis of subjects suffering from inflammatory conditions; therefore, claim 34 is prima facie obvious.

Response to Arguments
 Applicants do not present arguments drawn to the rejection of claims 25, 27, 29-38 and 40 under 35 U.S.C. 103 over Vulic in view of Sarrabayrouse and “Baby Feeding Timeline”, other than alleging that Sarrabayrouse and “Baby Feeding Timeline” do not remedy the defects of Vulic.  Vulic has been addressed above on pp. 5-6.
The rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651